USDC IN/ND case 3:21-cv-00320-DRL-MGG document 4 filed 05/13/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 ROBERT OMAR PRATT, JR.,

                      Plaintiff,

        v.                                        CAUSE NO. 3:21-CV-320 DRL-MGG

 LaPORTE COUNTY et al.,

                      Defendants.

                                   OPINION AND ORDER

       Robert Omar Pratt, Jr., a prisoner without a lawyer, filed a complaint alleging he

was denied adequate medical treatment at the LaPorte County Jail. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Under

28 U.S.C. § 1915A, the court still must review the merits of a prisoner complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief against an immune defendant.

       He names seven defendants, but only describes the actions of one. A complaint

must contain sufficient factual matter to “state a claim that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when

the pleaded factual content allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 556). “Factual allegations must be enough to raise a right to
USDC IN/ND case 3:21-cv-00320-DRL-MGG document 4 filed 05/13/21 page 2 of 4


relief above the speculative level, on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555 (quotation marks,

citations and footnote omitted). Here, without any factual allegations explaining how six

of the defendants violated his constitutional rights, the claims against them must be

dismissed.

          Mr. Pratt alleges he was unable to sleep and became delusional because he was

denied Seroquel.1 ECF 1 at 3. He alleges he wrote to Mrs. Walker on April 2, 2021, and

told her of his impending psychosis. Id. He alleges she is in charge of mental health

treatment at the LaPorte County Jail. Id. He alleges she refused him medical treatment

and he was placed in disciplinary segregation after he said he might hurt someone. ECF

1 at 4.

          A pretrial detainee cannot be punished without due process of law. Bell v. Wolfish,

441 U.S. 520 (1979). However, “[i]f a particular condition or restriction of pretrial

detention is reasonably related to a legitimate governmental objective, it does not,

without more, amount to ‘punishment.’” Id. at 539. “In evaluating the constitutionality of

conditions or restrictions of pretrial detention . . . the proper inquiry is whether those

conditions amount to punishment of the detainee.” Id. “[I]n the absence of an expressed

intent to punish, a pretrial detainee can nevertheless prevail by showing that the actions

are not ‘rationally related to a legitimate nonpunitive governmental purpose’ or that the



1Seroquel is a brand name for quetiapine which is “used to treat the symptoms of schizophrenia[,]
to treat [and prevent] episodes of mania[,] or depression in patients with bipolar disorder[, and]
to        treat     depression.”      U.S.        National        Library      of       Medicine,
https://medlineplus.gov/druginfo/meds/a698019.html.


                                                2
USDC IN/ND case 3:21-cv-00320-DRL-MGG document 4 filed 05/13/21 page 3 of 4


actions ‘appear excessive in relation to that purpose.’” Kingsley v. Hendrickson, 576 U.S.

389, 398 (2015) (quoting Bell).

       “[M]edical-care claims brought by pretrial detainees under the Fourteenth

Amendment are subject only to the objective unreasonableness inquiry identified in

Kingsley [v. Hendrickson, 576 U.S. 389 (2015)].” Miranda v. Cnty. of Lake, 900 F.3d 335, 352

(7th Cir. 2018). The first consideration is “whether the medical defendants acted

purposefully, knowingly, or perhaps even recklessly when they considered the

consequences of their handling of plaintiff’s case.” McCann v. Ogle Cnty., 909 F.3d 881,

886 (7th Cir. 2018) (quotation marks, brackets, and citations omitted). Then, the court

considers “whether the challenged conduct was objectively reasonable,” based on the

totality of the facts and circumstances. Id.

       Here, it is possible Mrs. Walker acted reasonably, but that is not clear based on the

facts alleged. Because the complaint has plausibly alleged she did not, Mr. Pratt will be

allowed to proceed against her for a violation of the Fourteenth Amendment.

       For these reasons, the court:

       (1) GRANTS Robert Omar Pratt, Jr. leave to proceed against Mrs. Walker in her

individual capacity for compensatory and punitive damages for denying him

constitutionally adequate medical treatment for delusional psychosis on April 2, 2021, at

the LaPorte County Jail in violation of the Fourteenth Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES LaPorte County, Holt, Dingy, Purcel, Longski, and Miller;




                                               3
USDC IN/ND case 3:21-cv-00320-DRL-MGG document 4 filed 05/13/21 page 4 of 4


       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Mrs. Walker at Quality Correctional Care, LLC, with a copy of this order and the

complaint (ECF 1), pursuant to 28 U.S.C. § 1915(d);

       (5) ORDERS LaPorte County Jail to provide the full name, date of birth, and last

known home address of any defendant who does not waive service if it has such

information; and

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Mrs. Walker to respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claim for which the plaintiff has been granted leave to proceed in this screening order.

       SO ORDERED.

       May 13, 2021                              s/ Damon R. Leichty
                                                 Judge, United States District Court




                                             4
